Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 26-45 are allowed.
Regarding Claim 26,
Doane et al discloses (Fig. 1 to Fig. 3) a device for modulation of light, comprising: a first substrate (11) comprising a first electrode (13); a second substrate (10) adjacent to the first substrate and defining a gap between the first and second substrate, the second substrate comprising a second electrode (13); a liquid crystal layer (15,16) disposed in the gap, wherein the first liquid crystal layer has a chiral nematic phase (16) which is birefringent with an optic axis that tilts in response to an applied electric field between the first and second electrode; a further liquid crystal layer (15) disposed in the gap with an optic axis that responds differently than that of the liquid crystal layer to an applied electric field, wherein the further liquid crystal layer is configured to reflect circularly (column 9, lines 5-15) polarized light whilst retaining its handedness.
Claims 27-45 depends on Claim 26, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871